Per Curiam.
Pursuant to the order of this Court dated October 19, 1966, and made as a determination of the people’s motion to affirm in this case, this cause was remanded to the trial court to afford defendant the opportunity of filing a motion for new trial and for a Walker hearing. Such motion was made and heard below. By written opinion dated February 20, 1967, the trial judge found that none of the questions raised as basis for new trial and Walker hearing had been preserved at trial and denied the motion. Defendant appeals from that denial and from his conviction and sentence.
*223A review of the record discloses that no question raised on appeal was saved for review.
Affirmed.
Quinn, P. J., and T. G-. Kavanagh and Cobkin, JJ., concurred.